Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox 4165849 in view of (McDaniel 4783024 or Graham 2678785) and further in view of McCormack 2993413.
 Fox discloses a spoiler assembly for an aircraft that is arranged and functions as the applicant’s claimed assembly.  See the figures and Detailed Description, especially figs. 3 & 4 and C2L46-C3L6.  Although the presented spoiler assembly of Fox is not specifically disclosed as being positioned on a nacelle of an aircraft engine, it remains that this type of arrangement is known in the art, see for example McDaniel or Graham, and it would have been obvious to have arranged the spoiler assembly of Fox within a nacelle of an aircraft engine if the design of the associated aircraft called for such an arrangement in order to maximize the resulting assembly’s braking efficiency. 
Additionally; referring to claims 10, 13 and 19, the number of spoilers, the size and the desired amount of drag forces, would be obvious design choices when considering the specifications and engineering of an associated aircraft, therefore the Examiner takes Official Notice and these features do not patentably distinguish the claimed invention.
.  

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644